UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:March 31, 2015 Item 1. Report to Stockholders. TCM GROWTH FUNDS SEMI-ANNUAL REPORT TCM Small Cap Growth Fund TCM Small-Mid Cap Growth Fund March 31, 2015 TCM GROWTH FUNDS Table of Contents Letter to Shareholders 2 TCM Small Cap Growth Fund Performance Discussion 6 Performance 7 Fund Information 8 Schedule of Investments 9 TCM Small-Mid Cap Growth Fund Performance Discussion 12 Performance 13 Fund Information 14 Schedule of Investments 15 Fund Expense Examples 18 Financial Statements Statements of Assets and Liabilities 20 Statements of Operations 21 Statements of Changes in Net Assets 22 Financial Highlights 24 Notes to Financial Statements 26 Additional Information 34 Privacy Notice 35 1 TCM GROWTH FUNDS May 21, 2015 Dear Fellow Shareholder: Thank you for your investment in the TCM Small Cap Growth Fund (the “Small Cap Fund”) or the TCM Small-Mid Cap Growth Fund (the “SMID Cap Fund”).This is the semi-annual report to shareholders of the Funds, covering the six months ended March 31, 2015, which is the first half of each Fund’s fiscal year.The report includes a discussion of the factors that impacted the performance of the Funds for the period, as well as information on Fund expenses and holdings. Below is a summary of the market environment over the past six months and our current investment outlook.Following this letter are the discussions on performance and Fund information for the Small Cap Fund and the SMID Cap Fund, which begin on pages 6 and 12, respectively.The individual Fund discussions are similar because the investment process for each Fund is the same and there is significant overlap in the portfolios. Market Review and Outlook.At the start of the fourth quarter 2014, investors remained focused on the existing mixed data points relating to the U.S. economy, overseas markets, central banker decisions worldwide and geopolitical events.The equity markets in the U.S., both large cap and small, bottomed in mid October and by the end on the month, the Russell 2000® Growth Index was essentially where it started at the end of 2013.The ensuing rally in the domestic market was powerful and driven by a stronger gap between the positive economic indicators in the U.S. and the continued evidence of recessionary pressures in other developed countries.During the quarter, crude oil went from $90 to $53 a barrel, providing a tailwind to the consumer and certain manufacturing industries that saw their margins improve on lower operating costs.From its low on October 13 to the end of the year, the Russell 2000® Growth Index was up a strong 17.3% to finish the year up 5.6%.The top performing economic sectors in that benchmark during the fourth quarter were healthcare, consumer discretionary, technology, and financials. As you would expect, the energy sector took a substantial hit in the fourth quarter (down 35%) as investors fled stocks that had any relationship or ties to the oil and gas industry.We entered this swoon significantly underweight in energy stocks, which benefited the Funds.We have also trimmed exposure to companies that have significant foreign currency exposed revenues due to the translation effect of a stronger dollar.As investors here and abroad poured into the U.S. stock market, correlations of returns between stocks rose during the quarter and active small cap investors struggled to keep up with the powerful rally. During the quarter, leading economic indicators for the U.S. economy continued to be positive – job growth was good, lower gas prices supported consumer spending, third-quarter GDP was revised upward to a robust 5% gain and manufacturing 2 TCM GROWTH FUNDS activity was strong.Europe, on the other hand, remained in the doldrums as countries continued to struggle with structural debt problems, the impact of sanctions on Russia, a stronger U.S. dollar, and concerns over deflation.Emerging markets were not much better with growth in China slowing as the country moves from an economy driven by infrastructure investment to one supported by consumption, a transition that takes time and will likely continue to have bumps. The first quarter was a continuation of the growth divide between the U.S. economy and the rest of the world.That divide, together with differing monetary policies, (e.g., quantitative easing by central bankers in Europe versus potential rate hikes by the U.S. Fed in 2015), supported the further strengthening of the U.S. dollar versus other currencies worldwide.The stronger dollar is a headwind for domestic companies that have significant revenues from foreign sources, which contributed to small cap stocks outperforming larger cap multinational stocks during the quarter.The first quarter also saw, much like the prior year, repeated winter storms pounding the eastern seaboard, which will negatively impact the earnings of certain companies in the short term.The overall economy, however, remains on balance in positive territory as the unemployment rate trends downward, lower gasoline prices strengthen consumer balance sheets, lending increases, and consumer confidence improves.Consistent with these improving indicators, the Fed dropped a reference in its March meeting minutes to being “patient” in raising rates but somehow managed to signal that it would in fact be patient as it monitored the economy and wage growth.The bond market still has faith in that “patience” as evidenced by the rates for 10-Year Treasuries being lower today than at the end of the year, which is counter to the more logical outcome of higher yields following signs of eminent tightening monetary policy.Lastly, geopolitical concerns didn’t wane during the quarter as Greece elected a new populist regime that elevated the risk of a Greece exit from the European Union (a so-called “Grexit”), and Middle East turmoil only grew more intense with regional conflicts and ongoing Iranian nuclear negotiations. While volatility may have been higher in the first quarter 2015, the equity markets absorbed these events with continued resiliency, with the Russell 2000® Growth Index posting a return of 6.63% for the period.In this environment, almost all sectors in that index were in positive territory, with the top contributions coming from the following industries — biotech/pharma, healthcare equipment and services, and technology software and services.Active managers were frustrated by the continued outperformance of biotech stocks, which in aggregate represent a significant percentage of the benchmark but are difficult to own by managers who seek companies with positive and predictable earnings (as opposed to uncertain FDA approval of drugs in development stage, little-to-no earnings, and speculative revenue projections).Generally speaking, biotech stocks are long duration assets and the current environment of extremely low interest rates continues to drive investors 3 TCM GROWTH FUNDS into these stocks.How long that continues and to what extent a speculative bubble forms in this area remains to be seen, although there certainly are many small and mid-cap biotech companies with promising drugs in their pipelines, and Mergers & Acquisitions activity continues to support the group.Overall company earnings in the first quarter were in line with our expectations but as a whole are not accelerating over prior periods, while forward earnings estimates continue to be revised downwards for the indices.Energy sector earnings are the biggest component of these downward revisions, due to the dramatic fall in oil prices. Our outlook for the stock market for the rest of the year could best be described as reluctantly positive.Why positive?Macro political events are distressing but have yet to manifest themselves into significant economic dislocations.As discussed above, the U.S. economy continues to be supportive and there are many companies doing quite well coming out of very poor conditions during the aftermath of the great recession.As consumer confidence and lending levels pick up, so goes the economy and the stock market.Valuations of small cap stocks may exceed long term averages, but we believe remain attractive relative to other asset classes in the current low interest rate environment.Absent a decline in the positive economic sentiment, investors seem to have little reason to seek safety in extremely low yielding fixed income assets. Why reluctant?The length of the current bull market in U.S. equities is reasonably long by historical standards and as a general rule, trees don’t grow to the sky and parties don’t last forever.The bull run starts to look long in the tooth, however, if inflation ramps up so fast that the Fed is forced to accelerate the pace of its moderate rate increase plans.Inflation could jump with the onslaught of significant wage growth, which we don’t see occurring given the current leading economic indicators.While base unemployment rate levels are back to historic lows, broader measures of employment (e.g., the U6 rate that measures marginally attached workers and those working part-time for economic reasons) are still relatively high and don’t portent significant wage pressure that might drive inflation higher at an unmanageable pace.Moreover, some wage growth, at least in the beginning, can be positive for the stock market as consumers have more spending money and gain confidence.Accordingly, absent a geopolitical event that dramatically shakes the confidence of investors, we don’t see any pressing reason for the stock market to suffer a significant decline. We continue to focus on small cap growth companies that are less exposed to foreign currency translation issues, but mindful that trends can reverse.The European Union is taking steps to encourage growth though monetary policy and this should help the recessionary environment that has plagued many of the countries in that area.We also continue to focus on finding relative value within 4 TCM GROWTH FUNDS growth companies; companies with strong balance sheets, visible earnings streams that can meet or beat expectations, and whose valuations are, in our opinion, sustainable or have opportunity to expand. Thank you for your continued confidence and trust in managing your assets.Again, please see the following pages for the discussions on the individual Funds. Sincerely, Richard J. Johnson Jeff B. Curtis Chief Investment Officer President This material must be preceded or accompanied by a current prospectus.Please refer to the prospectus for important information about the Funds, including investment objectives, risks and expenses. Past performance is no guarantee of future results. This report reflects our views, opinions and portfolio holdings as of March 31, 2015, the end of the reporting period.These views are subject to change at any time based on market and other conditions and we disclaim any responsibility to update these views.The views should not be relied on as investment advice or an indication of trading intent on behalf of the Funds. Lipper Analytical Services, Inc. is an independent mutual fund research and ranking agency.Each Lipper average represents a universe of funds with similar investment objectives.The Russell 2000 Growth Index and the Russell 2500 Growth Index are unmanaged indices representing those Russell 2000 Index companies and Russell 2500 Index companies, respectively, with higher price-to-book ratios and future projected earnings according to the Frank Russell Company.One cannot invest directly in an index.Correlation measures the degree and type of relationship between two or more variables over a period of time. Forward earnings are a company’s forecasted, or estimated, earnings made by analysts or by the company itself.Forward earnings differ from trailing earnings (which is the figure that is quoted more often) in that they are a projection and not a fact. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity.Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. Forward earnings is not representative of the Fund’s future performance. Mutual fund investing involves risk, principal loss is possible.The Funds invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility. Equities, bonds, and other asset classes have different risk profiles, which should be considered when investing.All investments contain risk and may lose value. Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security.Please refer to the Schedule of Investments for a complete listing of Fund holdings. Quasar Distributors, LLC, Distributor (05/15) 5 TCM SMALL CAP GROWTH FUND PERFORMANCE DISCUSSION (Unaudited) Performance Overview.The performance of the Small Cap Fund for the following periods was: 6 Months Ended 4Q 2014 1Q 2015 3/31/2015 Small Cap Fund 7.44% 7.36% 15.35% Russell 2000® Growth 10.06% 6.63% 17.36% Lipper Small Cap Growth Average 8.10% 5.90% 14.47% Attribution.The fourth quarter of 2104 saw a very strong rally as investors shrugged off concerns about weak foreign economies, unsettling global events, and falling oil prices and reacted positively to Federal Reserve statements about being “patient” in raising rates.The Fund’s relative underperformance was driven by high correlations in stock returns and a difficult earnings season for some of our positions, offset by the positive impact of our underweight to energy and materials stocks.For the first quarter of 2015, the Lipper Small Cap Growth Average lagged the Russell 2000® Growth Index, which had very strong returns by many biotech and pharmaceutical stocks, industries with significant weightings in the benchmark.The Fund, however, outperformed the benchmark in that period, driven by strong stock selection in the industrials, technology, materials, financials and consumer economic sectors.Although we had a significant underweight to biotech stocks, which is a result of our investment bias for high quality companies with earnings, we managed to match the benchmark return of the healthcare sector, based on positive selection in other healthcare industries such as specialty pharmaceuticals and healthcare equipment and services.The top and bottom five contributing stocks to absolute performance for the six month period were: Average Contribution Top Five Weight (%) to Return (%) Horizon Pharma (specialty biopharmaceuticals) Centene Corporation (under-insured health insurance solutions) Life Time Fitness (athletic and fitness centers) Skyworks Solutions (semiconductors) Red Robin Gourmet Burgers (casual dining restaurants) Bottom Five Chuy’s Holdings (full service Mexican restaurants) -0.61 H&E Equipment Services (industrial equipment services) -0.56 Borderfree (cross-border ecommerce solutions) -0.54 Eagle Materials (building products manufacturing and distribution) -0.30 Marin Software (cloud-based digital advertising management platform) -0.30 6 TCM SMALL CAP GROWTH FUND VALUE OF $100,000 VS. RUSSELL 2000¨ GROWTH INDEX (Unaudited) Average Annual Returns for the periods ended March 31, 2015 One Three Five Ten Since Inception Year Year Year Year (10/1/2004) TCM Small Cap Growth Fund 9.35% 18.89% 15.43% 10.22% 10.80% Russell 2000® Growth Index 12.06% 17.74% 16.58% 10.02% 10.03% Lipper Small Cap Growth Average 8.09% 15.33% 15.35% 9.10% 9.45% This chart illustrates the performance of a hypothetical $100,000 investment made on March 31, 2005, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect. In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-536-3230. The Fund imposes a 1% redemption fee on shares held for less than 60 days. Performance does not reflect the redemption fee. If reflected, total returns would be reduced. 7 TCM SMALL CAP GROWTH FUND FUND INFORMATION at March 31, 2015 (Unaudited) Basic Fund Facts Ticker Symbol TCMSX Inception Date 10/1/04 Total Net Assets $301 million Total Operating Expenses* % * Expense Ratio as of most recent prospectus dated January 30, 2015. Top Ten Holdings (% of net assets) Horizon Pharma Plc % Integrated Device Technology, Inc. % Fair Isaac Corp. % Amerisafe, Inc. % The Advisory Board Co. % Healthcare Services Group, Inc. % Verint Systems, Inc. % Jack in the Box, Inc. % Centene Corp. % MEDNAX, Inc. % Sector Allocation (% of net assets) ** Cash equivalents and liabilities less other assets. 8 TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 96.6% Aerospace & Defense - 0.2% HEICO Corp. $ Auto Components - 1.6% Motorcar Parts of America, Inc.* Remy International, Inc. Automobiles - 0.8% Thor Industries, Inc. Banks - 1.8% Bank of the Ozarks, Inc. Webster Financial Corp. Biotechnology - 2.4% Cepheid* Kythera Biopharmaceuticals, Inc.* Medivation, Inc.* NewLink Genetics Corp.* Building Products - 3.0% Apogee Enterprises, Inc. Patrick Industries, Inc.* Capital Markets - 1.0% Affiliated Managers Group, Inc.* Commercial Services & Supplies - 5.3% G&K Services, Inc. Healthcare Services Group, Inc. Herman Miller, Inc. Knoll, Inc. Steelcase, Inc. US Ecology, Inc. Communications Equipment - 1.4% Ciena Corp.* Construction & Engineering - 1.0% EMCOR Group, Inc. Construction Materials - 1.1% Headwaters, Inc.* Distributors - 1.4% LKQ Corp.* Pool Corp. Diversified Consumer Services - 1.1% 2U, Inc.* Liberty Tax, Inc.* Diversified Telecommunication Services - 2.2% Cogent Communications Holdings, Inc. Zayo Group Holdings, Inc.* Electrical Equipment - 1.4% Acuity Brands, Inc. Power Solutions International, Inc.* Food & Staples Retailing - 1.7% Casey’s General Stores, Inc. Natural Grocers by Vitamin Cottage, Inc.* Sprouts Farmers Market, Inc.* Food Products - 1.4% Treehouse Foods, Inc.* Whitewave Foods Co.* Health Care Equipment & Supplies - 3.1% Cerus Corp.* The accompanying notes are an integral part of these financial statements. 9 TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2015 (Unaudited) (Continued) Shares Value COMMON STOCKS - 96.6% (Continued) Health Care Equipment & Supplies - 3.1% (Continued) LDR Holding Corp.* $ OraSure Technologies, Inc.* Spectranetics Corp.* Trinity Biotech Plc - ADR Health Care Providers & Services - 12.2% AmSurg Corp.* Athenahealth, Inc.* Brookdale Senior Living, Inc.* Centene Corp.* MEDNAX, Inc.* Team Health Holdings, Inc.* Universal Health Services, Inc. VCA, Inc.* WellCare Health Plans, Inc.* Health Care Technology - 2.0% Medidata Solutions, Inc.* Veeva Systems, Inc.* Hotels, Restaurants & Leisure - 9.3% BJ’s Restaurants, Inc.* Jack in the Box, Inc. Kona Grill, Inc.* La Quinta Holdings, Inc.* Life Time Fitness, Inc.* Papa John’s International, Inc. Papa Murphy’s Holdings, Inc.* Red Robin Gourmet Burgers, Inc.* Insurance - 1.8% Amerisafe, Inc. Internet Software & Services - 2.4% Dealertrack Technologies, Inc.* Marin Software, Inc.* Marketo, Inc.* New Relic, Inc.* IT Services - 0.8% Syntel, Inc.* Leisure Products - 1.1% Black Diamond, Inc.* Life Sciences Tools & Services - 1.6% ICON Plc* Machinery - 2.2% CLARCOR, Inc. Middleby Corp.* Media - 1.1% The E.W. Scripps Company* Multiline Retail - 0.9% Tuesday Morning Corp.* Pharmaceuticals - 4.0% Aratana Therapeutics, Inc.* Horizon Pharma Plc* Pacira Pharmaceuticals, Inc.* Professional Services - 2.2% The Advisory Board Co.* Road & Rail - 2.2% Genesee & Wyoming, Inc.* Swift Transportation Co.* The accompanying notes are an integral part of these financial statements. 10 TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2014 (Unaudited) (Continued) Shares Value COMMON STOCKS - 96.6% (Continued) Semiconductors & Semiconductor Equipment - 7.7% Cavium, Inc.* $ FormFactor, Inc.* Integrated Device Technology, Inc.* Monolithic Power Systems, Inc. Skyworks Solutions, Inc. Synaptics, Inc.* Software - 8.3% Fair Isaac Corp. Manhattan Associates, Inc.* RealPage, Inc.* Tableau Software, Inc.* Take-Two Interactive Software, Inc.* Verint Systems, Inc.* Specialty Retail - 3.4% GameStop Corp. Marinemax, Inc.* Monro Muffler Brake, Inc. Textiles, Apparel & Luxury Goods - 0.9% Oxford Industries, Inc. Trading Companies & Distributors - 0.6% H&E Equipment Services, Inc. TOTAL COMMON STOCKS (Cost $228,266,284) EXCHANGE-TRADED FUNDS: 1.2% SPDR Series Trust S&P Biotech TOTAL EXCHANGE-TRADED FUNDS (Cost $2,587,811) SHORT-TERM INVESTMENTS - 2.5% Money Market Funds - 2.5% SEI Daily Income Trust Government Fund - Class B, 0.020%(1) TOTAL SHORT-TERM INVESTMENTS (Cost $7,475,207) TOTAL INVESTMENTS IN SECURITIES - 100.3% (Cost $238,329,302) Liabilities in Excess of Other Assets - (0.3)% ) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depositary Receipt Seven-day yield as of March 31, 2015. The accompanying notes are an integral part of these financial statements. 11 TCM SMALL-MID CAP GROWTH FUND PERFORMANCE DISCUSSION (Unaudited) Performance Overview.The performance of the SMID Cap Fund for the following periods was: 6 Months Ended 4Q 2014 1Q 2015 3/31/2015 SMID Cap Fund 7.72% 6.69% 14.92% Russell 2500™ Growth 7.49% 7.44% 15.48% Lipper Mid Cap Growth Average 5.21% 5.78% 11.29% Attribution.The SMID Cap Fund did well in the fourth quarter of 2014, driven by the positive effect of our underweight to the energy sector and stock selection in the technology sector, offset by a difficult earnings season for some of our positions.For the first quarter of 2015, the SMID Cap Fund had positive stock selection in the industrials, materials, financials and consumer discretionary sectors but underperformed the healthcare sector because of a significant underweight to biotech stocks, an underweight driven by our investment bias for high quality companies with earnings.The effect of our sector weights was positive due to the impact of an underweight to materials and financials and an overweight to healthcare, offset by the impact of residual cash held during a strong quarter. The top and bottom five contributing stocks to absolute performance for the quarter were: Average Contribution Top Five Weight (%) to Return (%) Centene Corporation (under-insured health insurance solutions) Life Time fitness (athletic and fitness centers) Skyworks Solutions (semiconductors) Red Robin Gourmet Burgers (casual dining restaurants) E.W. Scripps Company (media enterprise) Bottom Five Chuy’s Holdings (full service Mexican restaurants) -0.61 Eagle Materials (building products manufacturing and distribution) -0.30 Lumber Liquidators (specialty hardwood flooring retailer) -0.25 H&E Equipment Services (industrial equipment services) -0.24 Urban Outfitters (lifestyle specialty retail) -0.22 12 TCM SMALL-MID CAP GROWTH FUND VALUE OF $100,000 VS. RUSSELL 2500ª GROWTH INDEX (Unaudited) Average Annual Returns for the periods ended March 31, 2015 Since Inception One Year Three Year Five Year (6/29/2007) TCM Small-Mid Cap Growth Fund 14.24% 17.06% 14.73% 6.18% Russell 2500™ Growth Index 13.83% 17.91% 16.97% 8.96% Lipper Mid Cap Growth Average 11.59% 15.20% 14.88% 7.56% This chart illustrates the performance of a hypothetical $100,000 investment made on June 29, 2007, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect. In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-536-3230. The Fund imposes a 1% redemption fee on shares held for less than 60 days. Performance does not reflect the redemption fee. If reflected, total returns would be reduced. 13 TCM SMALL-MID CAP GROWTH FUND FUND INFORMATION at March 31, 2015 (Unaudited) Basic Fund Facts Ticker Symbol TCMMX Inception Date 6/29/07 Total Net Assets $51 million Total Operating Expenses* % * Expense Ratio as of most recent prospectus dated January 30, 2015. Top Ten Holdings (% of net assets) The Advisory Board Co. % Jack in the Box, Inc. % Fair Isaac Corp. % Centene Corp. % Verint Systems, Inc. % Patrick Industries, Inc. % Integrated Device Technology, Inc. % MEDNAX, Inc. % Healthcare Services Group, Inc. % Universal Health Services, Inc. % Sector Allocation (% of net assets) **Cash equivalents and liabilities less other assets. 14 TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 97.4% Aerospace & Defense - 0.2% HEICO Corp. $ Auto Components - 1.6% Motorcar Parts of America, Inc.* Remy International, Inc. Automobiles - 0.8% Thor Industries, Inc. Banks - 1.8% Bank of the Ozarks, Inc. Webster Financial Corp. Biotechnology - 2.4% Cepheid* Kythera Biopharmaceuticals, Inc.* Medivation, Inc.* NewLink Genetics Corp.* Building Products - 3.0% Apogee Enterprises, Inc. Patrick Industries, Inc.* Capital Markets - 1.5% Affiliated Managers Group, Inc.* Commercial Services & Supplies - 6.0% G&K Services, Inc. Healthcare Services Group, Inc. Herman Miller, Inc. Knoll, Inc. Steelcase, Inc. US Ecology, Inc. Waste Connections, Inc. Communications Equipment - 2.4% Ciena Corp.* Palo Alto Networks, Inc.* Construction & Engineering - 1.0% EMCOR Group, Inc. Construction Materials - 1.1% Headwaters, Inc.* Distributors - 1.3% LKQ Corp.* Pool Corp. Diversified Consumer Services - 0.3% 2U, Inc.* Diversified Telecommunication Services - 2.2% Cogent Communications Holdings, Inc. Zayo Group Holdings, Inc.* Electrical Equipment - 1.4% Acuity Brands, Inc. Power Solutions International, Inc.* Food & Staples Retailing - 1.7% Casey’s General Stores, Inc. Natural Grocers by Vitamin Cottage, Inc.* Sprouts Farmers Market, Inc.* Food Products - 1.3% Treehouse Foods, Inc.* Whitewave Foods Co.* The accompanying notes are an integral part of these financial statements. 15 TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2015 (Unaudited) (Continued) Shares Value COMMON STOCKS - 97.4% (Continued) Health Care Equipment & Supplies - 2.9% LDR Holding Corp.* $ Spectranetics Corp.* Trinity Biotech Plc - ADR Health Care Providers & Services - 13.8% AmSurg Corp.* Athenahealth, Inc.* Brookdale Senior Living, Inc.* Catamaran Corp.* Centene Corp.* Envision Healthcare Holdings, Inc.* Henry Schein, Inc.* MEDNAX, Inc.* Team Health Holdings, Inc.* Universal Health Services, Inc. VCA, Inc.* WellCare Health Plans, Inc.* Health Care Technology - 1.9% Medidata Solutions, Inc.* Veeva Systems, Inc.* Hotels, Restaurants & Leisure - 6.6% BJ’s Restaurants, Inc.* Jack in the Box, Inc. La Quinta Holdings, Inc.* Papa John’s International, Inc. Red Robin Gourmet Burgers, Inc.* Internet Software & Services - 3.5% CoStar Group, Inc.* Dealertrack Technologies, Inc.* Marketo, Inc.* New Relic, Inc.* IT Services - 0.8% Syntel, Inc.* Leisure Products - 1.1% Black Diamond, Inc.* Life Sciences Tools & Services - 1.5% ICON Plc* Machinery - 2.9% CLARCOR, Inc. Middleby Corp.* Westinghouse Air Brake Technologies Corp. Media - 1.1% The E.W. Scripps Company* Multiline Retail - 0.7% Tuesday Morning Corp.* Oil, Gas & Consumable Fuels - 0.3% Cheniere Energy, Inc.* Pharmaceuticals - 2.1% Horizon Pharma Plc* Pacira Pharmaceuticals, Inc.* Professional Services - 2.2% The Advisory Board Co.* Real Estate Management & Development - 1.2% Jones Lang Lasalle, Inc. Road & Rail - 2.1% Genesee & Wyoming, Inc.* Swift Transportation Co.* The accompanying notes are an integral part of these financial statements. 16 TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2015 (Unaudited) (Continued) Shares Value COMMON STOCKS - 97.4% (Continued) Semiconductors & Semiconductor Equipment - 8.8% Cavium, Inc.* $ FormFactor, Inc.* Integrated Device Technology, Inc.* Lam Research Corp. Monolithic Power Systems, Inc. Skyworks Solutions, Inc. Synaptics, Inc.* Software - 9.3% Fair Isaac Corp. Manhattan Associates, Inc.* RealPage, Inc.* Solera Holdings, Inc. Splunk, Inc.* Tableau Software, Inc.* Take-Two Interactive Software, Inc.* Verint Systems, Inc.* Specialty Retail - 3.3% GameStop Corp. Marinemax, Inc.* Monro Muffler Brake, Inc. Textiles, Apparel & Luxury Goods - 0.8% Oxford Industries, Inc. Trading Companies & Distributors - 0.5% H&E Equipment Services, Inc. TOTAL COMMON STOCKS (Cost $39,613,553) EXCHANGE-TRADED FUNDS: 1.2% SPDR Series Trust S&P Biotech TOTAL EXCHANGE-TRADED FUNDS (Cost $436,229) SHORT-TERM INVESTMENTS - 2.3% Money Market Funds - 2.3% SEI Daily Income Trust Government Fund - Class B, 0.020%(1) TOTAL SHORT-TERM INVESTMENTS (Cost $1,207,984) TOTAL INVESTMENTS IN SECURITIES - 100.9% (Cost $41,257,766) Liabilities in Excess of Other Assets - (0.9)% ) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depositary Receipt Seven-day yield as of March 31, 2015. The accompanying notes are an integral part of these financial statements. 17 TCM GROWTH FUNDS EXPENSE EXAMPLES For the Six Months Ended March 31, 2015 (Unaudited) As a shareholder of the TCM Small Cap Growth Fund and the TCM Small-Mid Cap Growth Fund (the “Funds”), you incur two types of costs: (1) transaction costs and (2) ongoing costs, including investment advisory fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/14 - 3/31/15). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently, a $15.00 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem your shares less than 60 days after you purchase them.To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Funds and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used 18 TCM GROWTH FUNDS EXPENSE EXAMPLES For the Six Months Ended March 31, 2015 (Unaudited) (Continued) to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. TCM Small Cap Growth Fund Beginning Ending Expenses Paid Account Value Account Value During the Period 10/1/2014 3/31/15 10/1/14 – 3/31/15* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 0.93% (reflecting fee recoupments in effect) multiplied by the average account value over the period multiplied by 182/365 (to reflect one-half year period). TCM Small-Mid Cap Growth Fund Beginning Ending Expenses Paid Account Value Account Value During the Period 10/1/2014 3/31/15 10/1/14 – 3/31/15** Actual Hypothetical (5% return before expenses) ** Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 0.95% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 182/365 (to reflect one-half year period). 19 TCM GROWTH FUNDS STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2015 (Unaudited) TCM Small Cap TCM Small-Mid Growth Fund Cap Growth ASSETS Investments in securities, at value (cost $238,329,302 and $41,257,766) (Note 2) $ $ Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Fund shares redeemed — Investment securities purchased Investment advisory fees, net Administration fees Fund accounting fees Custody fees Transfer agent fees Trustee fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ $ Net Asset Value (unlimited shares authorized): Net assets $ $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Accumulated net investment loss ) ) Undistributed net realized gain on investments Net unrealized appreciation of investments Net assets $ $ The accompanying notes are an integral part of these financial statements. 20 TCM GROWTH FUNDS STATEMENTS OF OPERATIONS For the Six Months Ended March 31, 2015 (Unaudited) TCM Small Cap TCM Small-Mid Growth Fund Cap Growth INVESTMENT INCOME Income Dividends $ $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Administration fees Fund accounting fees Custody fees Registration fees Transfer agent fees Audit fees Reports to shareholders Miscellaneous expenses Chief Compliance Officer fees Trustees fees Legal fees Insurance expenses Total expenses Plus: fees recouped 94 — Less: fees waived — ) Net expenses Net investment loss ) ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ The accompanying notes are an integral part of these financial statements. 21 TCM SMALL CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended March 31, 2015 Year Ended (Unaudited) September 30, 2014 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments Change in net unrealized appreciation (depreciation) on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net realized gain ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares(1) Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Accumulated net investment loss $ ) $
